Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 26, 2016

                                      No. 04-16-00441-CV

               Nasser NAKISSA, as Trustee of the Nasser Nakissa Family Trust,
                                       Appellants

                                                v.

                              Maxine Elizabeth Schuritz KORUS,
                                          Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI07505
                       The Honorable Richard E. Price, Judge Presiding


                                         ORDER
        Appellant’s brief in this appeal was due September 19, 2016. Neither the brief nor a
motion for extension of time has been filed. We order Nasser Nakissa to file, by October 6,
2016, his appellant’s brief and a written response reasonably explaining his failure to timely file
the brief. If appellant fails to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).”



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court